 PAPER MFRS COPaperManufacturers CompanyandGraphic Com-munications InternationalUnion,Local 14,AFL-CIO-CLCWarehouse Employees Local 169 a/w InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of AmericaandGraphicCommunications International Union,Local 14,AFL-CIO-CLC. Cases 4-CA-13616 and 4-CB-461328 February 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 14 March 1984 Administrative Law JudgeArline Pacht issued the attached decision. The Re-spondentEmployer and the Respondent Unionfiledexceptions and supporting briefs,' and theCharging Party and the General Counsel filedbriefs in response to the Respondents' exceptions.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2 andconclusions3 and to adopt the recommended Orderas modified.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that Respond-ent Paper Manufacturers Company, Philadelphia,Pennsylvania, its officers, agents, successors, andassigns,andRespondentWarehouse EmployeesLocal 169 a/w International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, its officers,agents,and representatives,shall take the action set forth in the Orderas modi-fied.1.Substitute the following for the second sen-tence in paragraph B,2(a)."(a) Copies of the notice, on forms provided bytheRegionalDirectorforRegion 4, after beingsigned by the Respondent Union's authorized rep-resentative, shall be posted by the RespondentUnion immediately upon receipt and maintained for60 consecutive days in conspicuous places includ-iThe Respondent Employer has requestedoral argumentThis requestisdenied asthe record, the exceptions, and the briefs adequatelypresentthe issues and the positions of the parties2 In affirming the judge's 8(a)(5)finding andbargaining order remedy,we correct her inadvertent failure to provide that the Respondent Em-ployer's bargaining obligation shall continue for a period ofat least lyear from the date when actual bargaining commences SeeMar-JacPoultry Co,136 NLRB 785, 787 (1962)3Member Hunter agrees with his colleagues that no accretion oc-curred here, and finds that the principles ofBrooks v NLRB,348 U S 96(1954), compel the result in this case491ing all placeswhere notices to membersare cus-tomarily posted."DECISIONSTATEMENT OF THE CASEARLINE PACHT,AdministrativeLaw Judge.This casewas heard in Philadelphia,Pennsylvania,on September19 and 20, 1983,pursuant to chargesfiledon March 31,1983, against Paper ManufacturersCompany (Respond-entEmployerorPMC)andWarehouse EmployeesLocal169 a/w International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America (Re-spondentUnion or Local 169).A consolidated complaintand notice of hearing issuedon May 27,1983.1 Respond-ents filed their answers to the complaint on June 8 and15, 1983, respectively.On these pleadings the principal questions presentedby the complaint are whether the Respondent Employer(1) violated Section 8(a)(5) and(1) of the National LaborRelationsAct (the Act) byrefusing to bargain collective-lywith Local14 of theGraphicCommunications Inter-nationalUnion,AFL-CIO-CLC (ChargingParty orLocal 14) certified by theNationalLabor RelationsBoard(the Board)on February 8, 1983, as the exclusivebargaining representative of a unit composed of produc-tion employees at its Southampton,Pennsylvania facilityand (2)violated Section 8(a)(2) and(1)by recognizingand supportingLocal 169without it representing a ma-jority ofthe employees in the above-described unit, andwhether Respondent Union violated 8(b)(1)(A) of theAct by claiming to represent employees without theirmajority support thereby restraining and coercing themin the exercise of rights guaranteed by Section 7 of theAct. 2On the entire record, including my observation of thedemeanor of the witnesses and after due consideration ofthe briefsfiledbytheGeneral Counsel,and the Re-spondents,and the Charging Party, I hereby make thefollowingFINDINGS OF FACTIJURISDICTIONRespondent Employer, a Pennsylvania corporation, isengaged in the coating of paper andtyvek,a bonded ma-terial,and their conversion into products for the businessand medical communities During the past 12 months, arepresentative period,in the course and conduct of itsbusiness operations,Respondent Employer has purchasedand caused to be transferred and delivered to its Phila-delphia facility goods and materials valued in excess ofiOn September 19, 1983, the consolidated complaint was amended toreflect Respondent Employer's correct name and par 5b was amended toread October 5, 1982, rather than October 5, 19832Par 8 of the consolidated complaint alleged that on March 17, 1983,Respondent Employer granted a wage increase retroactive to February 1,1983, to the unit employees represented by Local 14 without affordingthe Local an opportunity to bargain However, at the hearing it was re-vealed that Local 14 waived its right to bargain Accordingly, the Gener-alCounsel withdrew the allegation274 NLRB No. 70 492DECISIONS OF NATIONAL LABOR RELATIONS BOARD$50,000which were transported directly from Statesother than the Commonwealth of Pennsylvania. Basedon the foregoing admitted facts, I find that Respondent isnow, and has been at all material times herein, an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.The Respondent Union, Teamsters Local 169, and theCharging Party, Graphic Communications Local 14, arelabor organizations within the meaning of Section 2(5) ofthe Act.ject to a job classification system unique to its divisionand no reassignment of workers occurred betweenplants.Finally, Southampton and Philadelphia had sepa-rate plant managers; employees received daily supervi-sion from different foremen at their respective plants. InPhiladelphia, three foremen supervised coating oper-ations while two others directed gumming and finishingIn Southampton, two supervisors were responsible forthe pouching processes and another two for printing11.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundSince its formation in 1940, Paper Manufacturers Com-pany has evolved into an enterprise with facilities inPhiladelphia, Indianapolis, Santa Ana, and Newark, Cali-fornia.The corporation has two major production divi-sions.Medical packaging, currently located in Philadel-phia, and paper products which is further subdividedinto an identification and packaging unit also located inPhiladelphia and a business products operationin Indian-apolisPMC originally was engaged in coating paperproducts with various substances. Then, in approximately1970, it began a process of coating tyvek, a bonded mate-rialwhose porosity and impermeability to bacteria par-ticularly suited the needs of the medical communityAfter coating, the rolls of paper and tyvek either wereshipped whole to customers or slit into sheets for resale.This process is Respondent's primary operation.In 1971, Respondent's Philadelphia workers chose tobe represented by Teamsters Local 169 in a plantwideunit. Identification and packaging and business productswere located in Philadelphia at that time and all employ-eeswere engaged in the primary operations of coatingpaper and tyvek or in processing products such as gumpaper, heat-seal food, and pharmaceutical labels.Between 1970 and 1975, Respondent purchased a Pea-body,Massachusetts corporation and began secondaryoperations there to convert the coated tyvek processedinPhiladelphia into pouches and to print directly ontothe coated tyvek. In 1978, Respondent transferred thepouching and printing equipment from Peabody to aleased facility 7miles from its Philadelphia plant inSouthhampton, Pennsylvania, where Respondent previ-ously had located its research and development, market-ing andsales offices in 1975.Rolled coated tyvek was transported daily from Phila-delphia to Southampton for secondary conversion intopouches used for packaging disposable medical items andfor printing on the coated tyvek. One other operation,the printing of heat-seal labels, was completed at South-ampton and was the only nonmedical product producedat that facility.Despite the physical proximity of the Philadelphia andSouthampton plants, the differences between the termsand conditions of employment were substantial The em-ployees at the two plants worked different shifts andwere placed on separate seniority lists. Further, the bene-fitsand wages for Southampton employees were lessthan those enjoyed by the Philadelphia employees repre-sented by Local 169 Each group of employees was sub-B. Southampton Operation Shift to PhiladelphiaOn January 26, 1982, Respondent's board of directorsformally approved a resolution to relocate the medicalpackaging division from Southampton to Philadelphia.Some months earlier, an informal decision was made totransfer the business products operations from Philadel-phia to Indianapolis and install the Southampton medicalpackaging operation in the vacated space. To ensure asmooth transition, Respondent expanded the responsibil-itiesof certain members of management in the fall of1981. On November 23, 1981, Corporation President andChief Executive Officer Don O'Neill informed vicepresident and general manager of medical packagingDave Hofman that he would be responsible for bothSouthampton and the Philadelphia operations. Shortlythereafter on December 1, 1981, other managers assignedto one plant or the other were given responsibility forfunctions at both facilities. Thus, Ed Kravcak, plant man-ager at Southampton, became plant manager at Philadel-phia.Mike Hof, materials manager at Philadelphia, as-sumed responsibility for medical packaging in Southamp-ton and Paul Bonasch, plant engineer and maintenancesupervisor at Southampton, became responsible for Phila-delphia as well. Thus, until the operations in Southamp-ton ceased in October 1982, these managers exercised au-thority in both plants.As scheduled, Respondent closed Southampton on Oc-tober 15 and moved the secondary conversion operationintact to Philadelphia where substantial physical changeswere completed to accommodate its special needs. Interi-or walls were constructed to physically separate identifi-cation and packaging processing from that of medicalpackaging so as to ensure sanitary conditions for its func-tions in conformance with medical industry standards.In December 1982, and January 1983, shortly after in-stallingmedical packaging in the newly designed spaceinPhiladelphia,Respondent also acquired machineryfrom Surgicot, a medical packaging subsidiary of Squibb.For the most part, the Surgicot equipment, comprised ofprinting presses and pouching machines, augmented Re-spondent's medical packaging conversion capabilities byvirtue of its more sophisticated technology. However,two types of machines purchased from Surgicot, a poly-bag and a laminator, added new operations to the medi-cal packaging functions. Other Surgicot acquisitions suchas slitters and rewinders, which essentially duplicated ex-isting Southampton equipment, also were integrated intoand installed beside the medical packaging equipmenttransferred from Southampton. Even with this additional PAPER MFRS COequipment, the physical separation of medical packagingfrom identification and packaging was maintained.3Upon Southampton's closing, virtually all of the em-ployees there transferred to Philadelphia, bringing withthem their established wages, benefits, and seniority.'The job classifications of the transferred employees re-mained intact with but a few exceptions. Two Southamp-ton shipping and receiving employees were offered otherpositions in medical packaging at the Philadelphia loca-tion as was a truckdriver who previously transportedgoods between the two plants Several maintenanceworkers at Southampton were merged into a largergroup of the such employees in Philadelphia, but contin-ued to service medical packaging equipment there. Dueto an increasing demand for Respondent's secondaryconversion products, greater production potential cre-ated by the Surgicot acquisition, and the new polybagand laminator operations, Respondent hired approximate-ly 30 new employees 5 Respondent placed all of themedical packaging new hires including those assigned tothe Surgicot equipment in job classifications reservedpreviously for Southampton personnel, added them tothe same separate seniority list and treated them in everyotherway as it did its transferred workers Thus, allmedical packaging employees, including transfers andnew hires, received identical wages and benefits, per-formed their work duties within the walled area, andwere required to wear smocks or jackets and head cov-erings to ensure sterile production conditionsNo otherworkers in the plant wear such protective clothing unlessthey are entering the medical packaging divisionOnce the medical packaging division was fully oper-ational in Philadelphia, some interaction between divi-sional employees was inevitable. Although employees ineach division worked slightly different shifts (medicalpackaging shifts ran from 7 a in. to 3 p m. or 3 to 11 p.m.and identification and packaging from 7 am to 3:30 or3.25-11.55), and ate lunch at different times, there wassome overlap in the cafeteria before their shifts began. Inaddition, all employees parked in the same parking lotand entered the plant through a single entrance, althougheach group used a separate timeclock. During productiontime, however, interaction between line employees wasnonexistent.While joint management of the two divisionsexisted at a high corporate level much as it had beforethe transfer, the same line foreman who exercised dailysupervision before the relocation continued to do soafterwards The only workers who moved between divi-sionsduringproduction time were shipping/receiving3G C Exh 15 is a blueprint of Respondent's Philadelphia facilitywhich identifies the placement of all equipment in identification andpackaging and medical packaging Equipment transferred from South-ampton is designated by pink circles and that purchased from Surgicot byyellow squares, while machinery previously existing in Philadelphia isrepresented by green triangles Only the equipment with pink or yellowdesignations appears within the segregated medical area while equipmentindicated by green triangles is clustered in a separate part of the plant"The Respondent indicates that 40 employees transferred while therecord suggests that as many as 45 Southampton employees shifted toPhiladelphia5At the time of this proceeding, an additional 30 employees had beenhired bringing the employee complement in medical packaging to ap-proximately 100493and building and machine maintenance personnel Priortohousingmedical packaging and identification andpackaging under one roof, these support personnelserved only the division at their respective locations andreceived orders from local division foremen After relo-cation, shipping and receiving employees operated fork-lifts to move materials between divisions and to retrieveproducts for shipping These employees received instruc-tions from foremen in both divisions. Building mainte-nance employees also worked throughout the plant on anas-needed basis and were supervised exclusively by PaulBonasch, plant engineer.However, because machinemaintenance employees had expertise in either medicalpackaging or identification on packaging machinery,absent unusual circumstances, they worked in their spe-cialty area only.Not only was there no physical movement of line em-ployees between divisions during production time, therewas no reassignment of employees from one division toanother nor could employees assert their seniority out-side their respective units.When the Surgicot machinerycreated a demand for additional operators, no identifica-tion and packaging employees were transferred to fill theneed. Instead, Respondent hired new workers includingone identification and packaging retiree whom it treatedas a newcomerC Medical Packaging Employees Elect Local 14Shortly after the decision to move the Southamptonoperations to Philadelphia was announced, the medicalpackaging division employees designated the GraphicArts International Union, Local 14, to bargain on theirbehalfOn April 14, 1982, Local 14 requested that Re-spondent recognize it as the bargaining representative ofRespondent's Southampton employees. Respondent re-fused and on the same day, April 29, Local 14 filed a pe-tition for election with Region 4 of the National LaborRelations Board The Regional Director's Decision andDirection of Election, which issued on June 10, 1982, setforth the unit stipulated to by the parties-All full-time and regular part-time pouch machineoperators,general factory employees, inspector/-packer employees, machine technicians, press opera-tors,press helpers, truckdrivers, slitter operators,GN breather bag machine operators, GN helpers,maintenance repair, shipping and receiving employ-ees and die mounters employed at the Employer's1310 Industrial Highway, Southampton, Pennsylva-nia facility, excluding all other employees, officeclericalemployees,qualitycontrolemployees,guards and supervisors as defined in the Act.Respondent urged that the petition be dismissed in viewof the imminent relocation of the Southampton oper-ation.The Regional Director refused the request statingin his decision that while cognizant of Respondent's plan"to transfer its medical packaging division to.Phila-delphia. . he could find no evidence in the record toindicate that the relocation. [would] affect the integ-rityof the unit or that a representative complement 494DECISIONS OF NATIONAL LABOR RELATIONS BOARD[would] not be employed. 116 Respondent's subsequent re-quest for review of the Decision and Direction of Elec-tion was denied as lacking in merit. An election was con-ducted July 8, 1982, at which a majority of voters choseto be represented by Local 14. Respondent filed objec-tions on July 15, 1982, resulting in a 2-day hearing onAugust 23 and 24On October 18, the hearing officer found Respondent'sobjections to the August election without merit and rec-ommended that Local 14 be certified as the represenativeof Respondent's Southampton employees. Again, Re-spondent took exception and sought review with the Re-gional Director.D. TheArbitrationOn September 17, 1982, in anticipation of the transferof the Southampton operations to Philadelphia and whileRespondent's objections to the election were pending,Teamsters Local 169 informed Respondent that "work. . . to be performed by newly hired . . . or transferredemployees. .must be done under our contract and. . . included within our unit." By reply of September22, 1982, Respondent stated it took no position as towhich of the Unions rightfully represented the South-ampton employees. However, in Respondent's view, ifLocal 169 was the appropriate bargaining agent then theexisting contract did not apply. At a meeting with man-agementofficials on October 14, 1982, Local 169insistedthat the Southampton employees be treated as an accre-tion.To resolve the matter, the Respondent and Local169 agreed to submit the issue to arbitration.Subsequently, on January 5, 1983, Local 14 notifiedRespondent that it knew of the scheduled arbitration andthat it intended to file unfair labor practice chargesshould the Company apply the Local 169 contract to themedical packaging division employees. Despite Local14'sobjections,Respondent and Local 169 proceededwith the arbitration on January 12. Local 14 did not par-ticipateOn February 8, 1983, before the arbitrator issued hisdecision, the Regional Director certified Local 14 as thebargaining representative of Respondent's medical pack-aging employees.Respondent petitioned the Board forreview. Five weeks after the certification, on March 17,the arbitrator issued his award. He noted that while ob-jections were pending to the certification of Local 14 asthe representative of Respondent's Southampton employ-ees, in his opinion the bargaining unit ceased to existwhen Southampton closed, placing Local 14 "entirelyout of the picture." In the arbitration proceeding, Re-spondent argued that the medical packaging division em-ployees did not belong in the Local 169 unit because6The Regional Director stated the positions of the parties as follows"The Employer contends that the petition should be dismissed as this fa-cilitywill be permanently closed by September 30, 1982 Although itplans to transfer its medical packaging divisions toPhiladelphiathe Employer is uncertain as to the number of employees that will be re-quired and whether their job duties will be changed after the operation ismovedThe Petitioner contends that the Employer is merely relo-cating its Industrial Highway facility and that no material changes are ex-pected in the size of the un>,t, the job duties of the employees or the Em-ployer's operations "they were involved in secondary operations The arbitra-tor rejectedRespondent's contention and found thatthese employees accreted to the Local 169 unit. He con-cluded, however, that the terms and conditions of the ex-isting contract did not apply, ordered that existing bene-fits and seniority be maintained, and provided that retro-active to February 1, 1983, the top wage in each classifi-cation be increased 50 cents per hour. Respondent volun-tarily complied with the award.On March 25, 1983, several weeks after it was certifiedby the Board, Local 14 requested that Respondent meetfor the purpose ofnegotiatinga collective-bargainingagreementBy letter dated April 6, 1983, Respondent re-plied that the unit had ceased to exist when transferredto Philadelphia and that it would be advisable to wait fortheNLRB's resolution of the certification question.Nonetheless, Respondent invited Local 14 to contact itto set a date to meet and discuss the situation On April14,theBoard denied Respondent's final request forreview. Five days later, on April 19, Local 14 again noti-fiedRespondent of its desire to commence bargaining.Respondent refused to recognize Local 14 as the repre-sentative of its medical packaging employees and has notbargained to date.IIDISCUSSIONA. DeferralisUnwarrantedAt the outset, it is necessary to determine whether de-ferral is warranted to the arbitrator's decision that medi-cal packaging employees were accreted to the identifica-tion and packaging unit.The GeneralCounsel and Local14 contend that questions affecting employee representa-tion,whichencompass accretion issues, are traditionallyresolved by the Board so that deferral here is inappropri-ate.While conceding that accretion issues have tradition-ally been reserved for decisionby theBoard,the Re-spondent nevertheless urges adoption of the arbitrator'saward.Local 169also urges the Board to put aside itslongstanding policy with respect to accretion and insteadto applySpielbergMfg.Co.,112NLRB 1080(1955),which, it maintains,leads to the conclusion that deferraliswarrantedInSpielberg,the Board held that it would defer to anarbitrator'saward where the "proceedings appear tohave been fair and regular,all parties[have]agreed to bebound,and the decision of the arbitration panel is notclearly repugnant to the purposes and policies of theAct." Id.at 1082.The Board engrafted onto theSpielbergdoctrine a requirement that evidence bearing on theunfair labor practice must have been presented to andconsideredby thearbitrator if the Board is to refrainfrom hearing the matter.RaytheonCo.,140 NLRB 883(1963);SuburbanMotor Freight,247 NLRB 146(1980).However,inCombustion Engineering,195NLRB 909(1972), thecase chiefly reliedon by theGeneral Counseland Local 14,the Board held that the issue of accretionis for it alone to decide.Affirmingthe administrative lawjudge's decision in that case, the Board ruled that it neednot consider whether the arbitrator's award met theSpielbergstandards and, in fact,found arbitration wholly PAPER MFRS COirrelevant when the issue before it involved its statutoryobligation to determine when a new group of employeesaccretedto a preexisting unit.Accord:Hershey Foods,208 NLRB 452, 457 (1974). The administrative law judgeexplainedthe reasoningunderlying the Board's approachas follows:[T]he arbitrationwas entirely irrelevant to theBoard proceeding, since the contracting parties'intent,which was the only issue before the arbitra-tor in interpreting the contract, had no bearing onthe question of accretion. In resolving that issue, theBoard normally considers only such factors as em-ployee interchange, lines of supervision, similarityof work tasks and skills, and physical proximity.The mere fact that an employer is willing to permitan incumbent union to represent the disputed em-ployees is not considered to warrant adding them tothe established unit. The reason for this is obvious.With regard to questions of contract coverage, thecontrolling consideration is the intent of the parties.With regard to the question of the scope of an ap-propriate bargaining unit, a vital consideration isfreedom of choice in selecting a bargaining agent,for, under Section 9(b) of the Act it is the Board'sresponsibility, in fashioning bargaining units, toguard against any undue impairment of freedom ofchoice.Thus, all the arbitrator can decide is that the em-ployer and union have all agreed that the unionmay bargain for a group of employees, regardless oftheirwishes in the matter. It is for the Board todecide whether such disenfranchisement is consist-ent with the policies of the Act. Id. at 910-911Thus, even where the arbitrator decides the issue of ac-cretion on the basis of Board precedent, that decision is"subject tode novoreview . . . unless `clearly . . . con-sonant with the Board standards."' Id at 912, citingWes-tinghouse Electric Corp.,162 NLRB 768, 771 (1967).Recently, inOlinCorp.,268NLRB 573 (1984), theBoard announced a new standard for determining wheth-erdeferral to arbitration iswarranted.The Board"would find that an arbitrator has adequately consideredthe unfair labor practices if (1) the contractualissue isfactually parallel to the unfair labor practice issue, and(2) the arbitrator was presented generally with the factsrelevant to resolving the unfair labor practice." Id. at 5.Where differences arise "between the contractual andstatutory standards of review," the Board stated its intenttoweigh such discrepanciesin itsdetermination ofwhether the award itself is clearly repugnant to the Actas required bySpielberg.Id.However, it noted that its"inquiry . . . [did] not require an arbitrator's award to betotallyconsistentwithBoard precedent." Rather, itwould not find an award to be "clearly repugnant . .[u]nless the award is `palpably wrong,'i.e.,unless the ar-bitrator's decision is not susceptible to an interpretationconsistent with the Act." Id. Finally, inOlin,the burdenof proving the arbitral process defective is imposed onthe party seeking a de novo determination Id.495It is important to bear in mind thatOlininvolved anarbitrator's denial of reinstatement to an employee whosedischarge also was alleged to violate Section 8(a)(3) and(1) of the Act It was solely within this context that theBoard articulated the standards to be applied in deter-mining whether deferral was warranted There is no sug-gestion inOlinthat the Board intended to forgo the rulesapplicable to deferral when its statutory responsibility forresolving representationissues isat stake. Thus, the prin-ciplesofCombustionEngineeringandHersheyFoodsremain intact and continue to govern in cases such asthis where accretion is in issue.On applying the test inCombustion Engineeringto thefacts of the present dispute, I conclude that the arbitra-tor's award is far from being "consonant with Boardstandards." The fundamental flaw in the arbitrator's deci-sion lies in his diregard of the Board's certification ofLocal 14 as the bargaining representative of the medicalpackaging employees and his mistaken assumption thatthe unit ceased to exist upon its move to Philadelphiawhich, in his view, forced Local 14 "entirely out of thepicture."7 Because of these errors, the arbitrator gave noconsideration to Board precedent which clearly pro-scribes reliance on relocationas anexcuse for evadingthe consequences of certification. SeeGeneral ElectricCorp,186 NLRB 289, 293 (1970).Although the arbitator quoted a paragraph fromCom-bustionEngineering,supra, it is evident that he gavenothing more than lip service to the principles articulat-ed in that case. A review of his decision plainly showsthat he did not properly analyze or apply the reasoninginCombustion Engineeringto the issues presented here.Because of his initial error in assuming the demise of theSouthampton unit and because Local 14's interests werenot represented in the arbitration hearing, the arbitratorproceeded as if the only question before him was wheth-er or not the Southampton employees accreted into theunit represented by Local 169 Consequently, he did notconsider the centralissue inthis case-whether the certi-fication of Local 14 as the collective-bargaining repre-sentative for the medical packaging employees survivesfollowing their transfer. To the extent that the arbitratorconsidered integration of functions between the two op-erating divisions at the Philadelphia plant, he emphasizedfactorswhich have peripheral impact upon the interestsof employees and ignored other criteria which are morecritical.Thus, he attached great weight to the fact thatthe employees use a common cafeteria (albeit, at differ-ent times), restrooms, and parking lot, and that the chiefcorporate officers are uniform for all workers in theplant.However, he failed to take into account that medi-cal packaging employees are housed in a self-containedquarter of the facility; perform different operations, re-ceive different benefits, have a separate seniority andclassification system, are supervised by different lineforemen, and have little exchange with most identifica-tion and packaging employees. Having failed to properlyapply the criteria inCombustion Engineeringfrom theoutset, it is not surprising that the arbitrator reached a'See G C Exh 11, Arbitrator's report andaward at 2 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDresultwholly at odds with the approach utilized by theBoard in determining whether certification may be ig-nored and one represented unit accreted to another. Ac-cordingly, I conclude that the arbitrator's award is notentitled to deference by the BoardB. Certification of Local 14 Bars AccretionThe next issue to be resolved is whether the relocationof the unit from Southampton to Philadelphia, the addi-tion of the Surgicot machinery to the medical packagingdivision, or the increase in the unit size constitute unusu-al circumstances sufficient to disturb the Board's certifi-cation of Local 14.It is well established that for 1 year following Boardcertification, a bargaining representative enjoys a pre-sumption of continuing support from a majority of theemployees in an appropriate unitBrooks v.NLRB,348U.S. 96 (1954) The presumption may be rebutted onlyby a showing of unusual circumstances which includethe following situations. "(1) the certified union dissolvedor became defunct;(2) as a result of a schism,substantial-ly all the members and officers of the certified uniontransferred their affiliation to a new local or internation-al; (3) the size of the bargaining unit fluctuated radicallywithin a short-time." Id. at 98. Given the Act's principalpurpose of promoting stability in the workplace, onceemployees have chosen to be represented and theirchoice has been certified, the Board has been reluctant tofind unusual circumstances.When measured against prevailing case law, the cir-cumstances which the Respondents claim are extraordi-nary here are insufficient to defeat the presumptionwhich insulates the Union from challenge for the yearfollowing its certification.It is evident from the languagecited below why the first circumstances relied upon bythe Respondents-the transfer of the Southampton em-ployees to Philadelphia-will not obviate the company'sduty to bargain with Local 14:If the obligation on the part of the Empldyer underaBoard certification to bargain with 4 certifiedunion was dependent on the Employer's remainingat the plant located name in the certification withthe original personnel of the unit, he would have itwithin his power to vitiate the certification at willby moving his plant to another location and chang-ing the personnel of the appropriate unit. Obviouslysuch a circumvention is not within the intent of theAct.8InDrukker Communications,258NLRB734,747(1981), the administrative law judge adopted and expand-ed on the position expressed inGeneral Electric,supra"that the relocation of an employer's operations does notchange the nature of the employing enterprise and thebargaining unit based upon it,where the operations atthe new location, as here, are a continuation of thoseconducted at the prior location " The Board found inDrukkerthat althoughonly a portion of thepreviouslycertified unit was relocated,the transferred segment re-8General Electric Co,186 NLRB 289, 293 (1970)mained intact and its relationship to the department as awhole was undisturbed.9 As in this case, the employer inDrukkerpointed to the acquisition of new equipment andan increasein the employee complement as unusual cir-cumstances. The Board observed that since the equip-mentwould have had no impact on the unit had it beeninstalled at the old plant, it could have no impact on theunit simply because it was introduced at the new site Id.The employee increase also was regarded as inconse-quental for as the administrative law judge observed inDrukker,the presumption of continuing majority statusfor the Union cannot be "rebutted by turnover or in-crease in the size of the workforce alone, since there isalso apresumption that new employees will support theunion in thesame proportion as the previous employeecomplement " Id.Respondent'srelianceonSt.Bernadette'sNursingHome,234 NLRB 835 (1978), andRenaissance CenterPartnership,239NLRB 1247 (1979), is misplaced forthese cases are clearly distinguishable on their facts fromthe instant matter. r 0 InSt.Bernadette's,2months afterthe Union's certification, the employer, a Catholic arch-diocese, actingon plans announced before the election,closed the doors to St. Bernadette's nursinghome. Threemonths later it openeda newfacility that had been underconsideration for at least 4 years and was designed toprovide beds lost as a result of closing several of itsformer facilities, one of which was St. Bernadette's. Al-though all employees were encouraged to apply for em-ployment at the new facility, only 38 out or 63 did so.For legitimate reasons, only 15 of the 38 were hired for atotalwork force of 207. On these facts, the Board foundunusual circumstanceswhich rebutted the 1-year pre-sumption and obviated the employer's duty to bargainwith the Union.InRenaissanceCenter,the employer oftwo groups of security guards, one consisting of 59 em-ployees represented by a certifiedunion andthe other of67 unrepresented employees, consolidated the two intoone operation. The Board rejected the Union's conten-tionthat the 67 employees accretedinto the existing unitFinding this to be the kind of radicalfluctuation in unitsizereferred to inBrooks,the Board deemed the 1-yearpresumption rebutted by unusual circumstances and thelargerunitto be appropriateAccordingly, it orderedthat an election be conducted among the employees ofWhile affirming the administrative law judge's conclusioninDrukker,supra, that the employer was obliged to bargain with the Unionfollow-ing transfer of a portion of the unit,itreversed a finding that the employ-er refused to bargain about the decision to relocate10 TheRespondent also citesGreat A & P Tea Co,140 NLRB 1011,(1963), as a controlling precedent in determining whether accretion of anew operation to an existing unit has occurredHowever,that case is in-apposite since the disputed employees for whom accretion was soughtwere not in a certified bargaining unit In another case relied on by theRespondent,Boston GasCo,235 NLRB 1354 (1978),the Board foundthat the transferred employees were accreted although previously repre-sented,however,in that case, unlike the present situation, the mergedemployees shared common supervision and performed the same jobduties as did thoseemployeesat the base location In contrast, the func-tions and line supervision of medical packaging operators seem quite dis-tinct from those of identification and packaging operators If this werenot the case,there would be no need for separate sets of job classifica-tions for each group PAPER MFRS COthe enlarged unit so as not to disenfranchise the mergedmajority.The differences between the facts inStBernadette'sandRenaissance Centerwith those in the present disputeare readily apparent In St.Bernadette's,supra, the Boardfocused in large part on the hiatus between the closing ofthe old and the opening of a totally new and enlargedfacility, the fact that neither the operations nor the staffwere moved intact from one location to the other, andthat a "wholly new group of workers were employed,the vast majority of whom had no prior connection withthe old facility." Id at 837. In contrast, there was nohiatuswhen the medical packaging employees trans-ferred to Philadelphia and continued working there in anewly walled-in area. All but three of the Southamptonworkers were assigned to tasks identical to those per-formed in Southampton. Prior to the transfer, the South-ampton employees received wages, and benefits differentthan those in identification and packaging. Their jobclassifications and seniority list also were separate anddistinctfrom those covering employees in Philadelphia.These distinctions continued after the transfer. i t Signifi-cantly, the separation between the the medical packagingdivision and the identification and packaging unit re-mained unblurred with the addition of the Surgicot ma-chines and the advent of newly hired operators. Overtime, as new workers were added, they were slotted intothe existing Medical Packaging job classifications and se-niority list, and received the same wages and benefitscovering employees represented by Local 14. In addi-tion, the new machinery was installed in the area re-served for medical packaging. When PMC closed South-ampton, it ensured that there would be no interruption ofitsoperations.With the exception of the two new proc-esses involving polybag and laminator machines, medicalpackaging production in Philadelphia was identical tothat in Southampton. Unlike St.Bernadette's,virtually allunit employees transferred along with the machinery andremained an identifiable entity separate from identifica-tion and packaging.As noted above inRenaissance Center,the precipitousand instant addition of 67 workers more than doubledthe size of the certified unit and, therefore, was sufficientto overcome the presumption of continued majority sup-port It is true that PMC increased its work force inmedical packaging from the approximately 40 Southamp-ton workers who transferred in October to approximate-ly 70 at the end of January 1983 and finally to approxi-mately 100 at the time of this proceeding. 12 However,' iIt is interesting to note that when resisting the accretion of theSouthampton employees into the unit represented by Local 169, Re-spondent took a position before the arbitrator contradictory to the oneasserted herein, arguing there that the transferred workers "have job de-scriptions and/or classifications not compatible with covered employees,and their pay scales and benefits could not be adapted to those set forthin [Local 169's] agreementAdditionally the company's position is thatthe transferred employees by virtue of their medical packaging divisionstatus are involved in a totally different aspect of the Company's oper-ation "(G C Exh 11 at p 3)12The record does not state whether there were more than 70 em-ployees in the medical packaging division on March 25, 1983, the criticaldate on which Local 14 requested that the Respondent meet for purposesof collective-bargaining497theseincreasesoccurred gradually over a span of IImonths with new employees apparently hired throughoutthis period as customer demand expanded. Thus, this in-cremental growth differs vastly from the abrupt expan-sion in unitsizewhich occurred in theRenaissanceCentercase.A review of these precedents makes it clear thatDrukker Communicationsismore closely on point withthe present matter than are the cases cited by the Re-spondent. InDrukker,as here, the employer relocatedunit operations between the date of the union electionand its certification, introduced new equipment, andhiredmore employees to meet increased productionneeds Yet, the Board found there that relocation of op-erationsdid not disturb unit certification where the oper-ations andthe unit remained essentially intact after relo-cation.Moreover, although some changes were made incorporate management, the day-to-day supervision in Re-spondent's medical packaging division remained the sameas before the move. Further that division was physicallycontained in plant space separated from identificationandpackagingby specially constructedwallsInDrukker,the Board treated the increase in unit size from27 to 70 employees as having no effect on the certifica-tion. In other words, although the transferred employeesrepresented 386 percent of the total work force, theBoard found this increase inconsequential. PMC in-creased its employee complement from approximately 40to 70 about the time the bargaining request was made,with the original Southhampton employees representing57 percent of this number Once again, the facts in PMCare even more persuasive than those inDrukkerfor find-ing the certification valid. See alsoGolden Coach,266NLRB 62 (1983) (although unitsizeincreased by 30 per-cent, from 18 to 60 over year's time, employer wasbound to bargain with certified representative of its unitemployees).In the final analysis, the factors relied on by the Re-spondent are not unusual enough to disturb the Board'scertification of Local 14 as the bargaining agent for themedical packaging division employees. As the Board hasstated inHershey Foods,supra 208 NLRB at 458, the ac-cretion doctrine "will not be applied where the employ-ee group sought to be added to an established bargainingunit is socomposed that it may separately constitute anappropriate bargainingunit "In light of this predecent,since Local 14's certification remains valid, it is inappro-priate to reach Respondent's claims regarding accretionof the transferred employees into Local 169A final questionremains asto the appropriate unitplacement of the newly hired employees The recordshows that these new hires were assigned to machinessimilarin function and physically proximate to otherequipment in medical packaging, were subject to thesame terms and conditions of employment as the originalmedical packaging employees, and are presumed to sup-port Local 14 in the same proportion as the original unitemployees. SeeDrukker,supra at 747 Accordingly, Iconclude that they are properly included within the unitrepresented by Local 14. Moreover, Respondents haveoffered no evidence to show that any medical packaging 498DECISIONSOF NATIONAL LABOR RELATIONS BOARDdivision employee was dissatisfied with representation byLocal ,14.Accordingly, PMC was obliged to bargainwith Local 14 as the certified representative of employ-ees in the medical packaging unit.Its failureto accede totheUnion's request for bargaining violates Section8(a)(1) and(5) of the Act. In addition, by recognizingLocal 169 as the representative of its medicalpackagingdivision employees when the Local did not represent theunit,PMC violated Section8(a)(1) and(2)Itfollowsthat Local 169 violated Section 8(b)(1)(A) of the Act byclaiming torepresent the medical packagingunitemploy-ees.CONCLUSIONS OF LAW1.Paper Manufacturers Company is an employer en-gaged in commerce within themeaningof Section 2(2),(6), and (7) of the Act.2.Warehouse Employees Local 169 a/w InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America is a labor organization withinthe meaning of Section 2(5) of the Act.3.GraphicCommunications InternationalUnion,Local 14, AFL-CIO-CLC is a labor organization withinthe meaningof Section 2(5) of the Act4.Local 14 of the Graphic Communications Union isthe exclusive bargaining representative of employees inthe following appropriate unit within the meaning ofSection 9(a) of the Act.All full-time and regular part-time pouch machineoperators,general factory employees, inspector/-packer employees, machine technicians, press opera-tors,press helpers, truck drivers, slitter operators,GN breather bag machine operators, GN helpers,maintenancerepair, shipping and receiving employ-ees and die mounter employee at 13130 IndustrialHighway, Southampton, Pennsylvania facility, ex-cluding all other employees, office clerical employ-ees, quality control employees, guards and supervi-sors as defined in the Act. 137.By demanding that Respondent Employer recognizeitas the bargaining representative of the aforementionedunitwithout majority support of employees in that unit,Teamsters Local 169 engaged in unfair labor practicesviolating Section8(b)(1)(A) of the Act.8.The unfair labor practices set forth in paragraphs 5,6, and 7 above affect commerce within the meaning ofthe Act.THE REMEDYHaving found that Respondent Employer engaged inunfair labor practices in violation of Section 8(a)(5), (2),and (1) of the Act, I shall recommend that it be orderedto cease and desist therefrom and to take certain affirma-tive action designed to effectuate the policies of the Act.The Respondent shall be directed to recognize and bar-gainwith Local 14 of the Graphic CommunicationsUnion as the duly certified bargaining representative ofemployees in the following appropriate unit:All full-time and regular part-time pouch machineoperators, general factory employees, inspector/-packer employees, machine technicians, press opera-tors,press helpers, truck drivers, slitter operators,GN breather machine operators, GN helpers, main-tenance repair, shipping and receiving employeesand die mounter employee at 13130 Industrial High-way, Southampton, Pennsylvania facility, excludingall other employees, office clerical employees, qual-ity control employees, guards and supervisors as de-fined in the ActPMC also shall be ordered to cease recognizing and bar-gaining with Teamsters Local 169 with respect to em-ployees in the above-described unit. In addition, havingalso found that Respondent Union, Teamsters Local 169,violated Section 8(B)(1)(A) of the Act, I shall recom-mended that it be ordered to cease and desist therefrom.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed145.By refusing to bargain collectively with Local 14,the certified representative of the unit described above inparagraph 4, the Respondent Employer engaged in unfairlabor practices within the meaning of Section 8(a)(5) and(1) of the Act.6.By recognizing Teamsters Local 169 as the bargain-ing representative of the aforementioned unit withoutLocal 169 enjoying the support of a majority of unit em-ployees,Respondent Employer engaged in unfair laborpractices violating Section 8(a)(2) and (1) of the Act.13As discussed above, positions held by two Southampton shippingand receiving clerks and one truckdriver were eliminated with the reloca-tion. Inaddition, the two Southampton building and machine mainte-nance positions were merged into a larger group of such workers atPhiladelphiaThese few alterations do not affect the conclusion that themedical packaging division was transferred virtually intactHowever, aclarification of the unit may be in order Similarly, the fact that the loca-tion set forth in the unit description has changed is immaterial, for theaddress of an employer's plant in a Board certification is provided forpurposes of identification, not limitation SeeGeneral Electric Co,186NLRB 289, 293 (1970)ORDERA. Respondent Paper Manufacturers Company, Phila-delphia, Pennsylvania, its officers, agents, successors, andassigns, shall1.Cease and desist from(a) Failing or refusing to bargain collectively concern-ing rates of pay, wages, hours of employment, or otherterms and conditions of employment with Graphic Com-munications Local 14 as the exclusive representative ofthe employees in the following unit:All full-time and regular part-time pouch machineoperators,general factory employees, inspector/-packer employees, machine technicians, press opera-14 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules andRegulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard andallobjections to them shall be deemed waived for all pur-poses PAPER MFRS "CO.tors,press helpers, truck drivers, slitter operators,GN breather machine operators, GN helpers, main-tenance repair, shipping and receiving employeesand die mounter employee at 13130 Industrial High-way, Southampton, Pennsylvania facility, excludingall other employees, office clerical employees, qual-ity control employees, guards and supervisors as de-fined in the Act.(b) Recognizing Teamsters Local 169 as the bargainingrepresentative of employees in the above-described ap-propriate unit unless said labor organization has beencertified by the National Labor Relations Board as theexclusive bargaining representative of such employees.(c) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action which is nec-essary to effectuate the policies of the Act.(a)Withdraw and withhold all recognition from Team-sters Local 169 as the exclusive bargaining representativeof the aforementioned unit unless and until said labor or-ganization has been certified by the Board as the exclu-sive representative of such employees.(b)On request,meet and bargaincollectivelywithGraphic Communications Local 14 as the exclusive bar-gaining representative of the employees in the aforemen-tioned unit concerning rates of pay, wages, hours of em-ployment, or other terms and conditions and, if an under-standing is reached,embody such understanding in asigned agreement.(c)Post at Paper Manufacturers Company's Philadel-phia, Pennsylvania facility copies of the attached noticemarked "Appendix A."15 Copies of the notice, on formsprovided by the Regional Director for Region 4, afterbeing signed by the Respondent's authorized representa-tive,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any othermateri-al,(d)Notify the Regional Director in writing within 20days from the date of this Order whatsteps the Re-spondent has taken to comply.B Respondent Teamsters Local 169, its officers,agents, and representatives, shall1.Cease and desist from(a)Acting as the exclusive bargaining representative ofthe unit described above for the purpose of dealing withPaperManufacturers Company concerning grievances,labor disputes, wages, rates of pay, hours of employment,or other conditions of employment unless and untilTeamsters Local 169 shall have demonstrated its exclu-sivemajority representative status pursuant to a Board-conducted election among said employees.i 5 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor RelationsBoard" shallread "Posted Pursuantto a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-alLaborRelations Board "499(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2Take the following affirmative action which will ef-fectuate the policies of the Act.(a) Post at Teamsters Local 169 copies of the attachednotice marked "Appendix B." i 6 Copies of the notice, onforms provided by the Regional Director for Region 4,after being signed by the Respondent's authorized repre-sentative,shall be posted by the Respondent immediatelyupon receipt and maintainedfor 60consecutive days inconspicuous places including all places where notices tomembers are customarily posted.Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered,defaced,or covered by any other materi-al.(b)Notify theRegional Director in writing within 20daysfrom the dateof this Order whatsteps the Re-spondent has takento comply.16 See In 15 aboveAPPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the NationalLaborRelations Act and has or-dered us to post and abide by this notice.Section 7of the Actgives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectivelythrough representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activitiesWE WILL NOT refuse to bargain collectively upon re-quest concerning rates of pay, wages, hours of employ-ment, or other terms and conditions of employment withGraphic Communications International Union,Local 14,AFL-CIO-CLC asthe exclusive representative of ouremployees in the following appropriate unit:All full-time and regular part-time pouch machineoperators, general factory employees, inspector/-packer employees,machine technicians,press opera-tors,press helpers, truck drivers,slitteroperators,GN breather machine operators, GN helpers, main-tenance repair,shipping and receiving employeesand die mounter employee at 13130 Industrial High-way, Southampton,Pennsylvania facility,excludingall other employees, office clerical employees, qual-ity control employees, guards and supervisors as de-fined in the Act. 500DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT recognize Warehouse Employees Local169, a/w International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America as the col-lective bargaining representative of our full-time and reg-ular part-time pouch machine operators, general factoryemployees, inspector/packer employees, machine techni-cians, press operators, press helpers, truck drivers, slitteroperators,GN breather machine operators, GN helpers,maintenance repair, shipping and receiving employeesand die mounter employee at 13130 Industrial Highway,Southampton, Pennsylvania facility, excluding all otheremployees, office clerical employees, quality control em-ployees, guards and supervisors as defined in the Act,unless and until it has been certified by the Board as theexclusive bargaining representative of such employees.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise of therights guaranteed them under Section 7 of the NationalLabor Relations Act, as amended.WE WILL bargain collectively, upon request, withGraphic Communications International Union, Local 14,AFL-CIO-CLC as the exclusive representative of allour employees in the bargaining unit described above,with respect to rates of pay, wages, hours of employ-ment, and other terms and conditions of employmentWE WILL withdraw and withhold all recognition fromWarehouseEmployeesLocal 169 a/w InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, as the collective bargaining rep-resentative of our full-time and regular part-time pouchmachine operators, general factory employees, inspec-tor/packer employees, machine technicians, press opera-tors,press helpers, truck drivers, slitter operators,GNbreathermachine operators,GN helpers, maintenancerepair, shipping and receiving employees and die mount-er employee at 13130 Industrial Highway, Southampton,Pennsylvania facility, excluding all other employees,officeclericalemployees, quality control employees,guards and supervisors as defined in the Act, unless anduntil it has been certified by the Board as the exclusivebargaining representative of such employees.PAPER MANUFACTURERS COMPANYAPPENDIX BNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of theUnited StatesGovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT act as the exclusive bargaining repre-sentative of Paper Manufacturers Company full-time andregular part-time pouch machine operators, general fac-tory employees, inspector/packer employees, machinetechnicians, press operators, press helpers, truck drivers,slitteroperators,GN breather machine operators, GNhelpers,maintenance repair, shipping and receiving em-ployees and die mounter employee at 13130 IndustrialHighway, Southampton, Pennsylvania facility, excludingallother employees, office clerical employees, qualitycontrol employees, guards and supervisors as defined inthe Act, unless and until we have demonstrated our ex-clusivemajority representative status pursuant to aBoard-conducted election among said employees.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the excercise ofthe rights guaranteed them under Section 7 of the Na-tional Labor Relations Act, as amendedWAREHOUSE EMPLOYEES LOCAL 169 A/WINTERNATIONAL BROTHERHOOD OF TEAM-STERS,CHAUFFEURS,WAREHOUSEMENAND HELPERS OF AMERICA